DETAILED ACTION
This communication is in responsive to RCE for Application 16/988571 filed on 6/23/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-18 are presented for examination.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/23/2022 has been entered.

Response to Arguments
Applicant’s arguments in the amendment filed on 6/23/2022 regarding claim rejection under 35 USC § 102/103 with respect to Claims 1-18 are moot in view of the new ground of rejection. However, Examiner responds to arguments directed to maintained art Shiva. 
Applicant argues that Shiva does not teach the limitations of claims 3-4. Examiner disagrees because the cited art still teaches the limitation. 
Applicant provides no arguments as to why Shiva does not teach the limitation but merely states the abstract of the art and bases and circular conclusion that the cited art does not teach claims 3-4. Examiner disagrees and maintains that the cited art still teaches the claims
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-2, 5-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (hereinafter Tseng) US 2004/0066751 A1 in view of Shaffer et al. (hereinafter Shaffer) US 2008/0240004 A1.

Regarding Claim 1,  Tseng teaches a method, comprising: 
receiving audio data packets (¶0006 & Fig. 1; FIG. 1 is a schematic diagram that shows packets of data of a voice data 20 e.g. VoIP being sent across a network 10); 
extracting audio data frames from the audio data packets (¶0006 & Fig. 1; The data 20 includes audible ranges 20a, 20c, and 20e where there is discernable audio information and silent ranges 20b and 20d where there is an absence of discernable audio information. A sender 12, being a PC, wireless telephone, or other device, sends packets P1-P15 in order at regular intervals, but because of network delay delaying the transmission of the packets P1-P15 some of the packets P1-P15 arriving at a receiver 14, a similar PC or device, must be further delayed by different amounts to form a cohesive voice data 22. The voice data 22 includes audible ranges 22a, 22c, and 22e and silent ranges 22b and 22d corresponding to the ranges 20a-20e of the sent data 20), 
the audio data frames corresponding to a time interval within a conversation analysis segment that includes a plurality of talkspurts (¶0006-¶0013 & Fig. 1; The voice data 22 includes audible ranges 22a, 22c, and 22e and silent ranges 22b and 22d corresponding to the ranges 20a-20e of the sent data 20 and P1-P15 at regular intervals), wherein a talkspurt is a segment of speech between mutual silent times of a conversation and wherein a mutual silent time is a time during which no conversational participant is speaking (¶0006-¶0013 & Fig. 1; The data 20 includes audible ranges 20a, 20c, and 20e “talkspurts” where there is discernable audio information and silent ranges 20b and 20d where there is an absence of discernable audio information. A sender 12, being a PC, wireless telephone, or other device, sends packets P1-P15 in order at regular intervals, but because of network delay delaying the transmission of the packets P1-P15 some of the packets P1-P15 arriving at a receiver 14, a similar PC or device, must be further delayed by different amounts to form a cohesive voice data 22. The voice data 22 includes audible ranges 22a, 22c, and 22e and silent ranges 22b and 22d corresponding to the ranges 20a-20e of the sent data 20); 
analyzing the audio data frames to determine network jitter dynamics data and conversational interactivity data (¶0006-¶0013 & Fig. 1; packets are analyzed for delays e.g. P1 vs P2-5 “network jitter dynamics data” and discernable audio information and silent ranges 20b-20d “conversational interactivity data”), wherein the network jitter dynamics data provides an indication of jitter in a network that relays the audio data packets (¶0006-¶0013 & ¶029-¶0067 & Fig. 1; packets are analyzed for delays e.g. P1 vs P2-5 “network jitter dynamics data” and discernable audio information and silent ranges 20b-20d “conversational interactivity data.” For example, the network delay estimator 38 first estimates a network delay for the current packet based on network statistics of the current packet and of the previous packets. The network delay estimator 38 then forwards the estimated network delay for the current packet to the playout controller 42. The playout controller 42 then calculates a mean network delay variance for the current packet using the mean network delay, the smoothing factor, and the network delay variance), 
and wherein determining the conversational interactivity data comprises analyzing the conversational activity of only a single conversational participant to determine whether the single conversational participant is talking or not talking (¶0006 & Fig. 1; FIG. 1 is a schematic diagram that shows packets of data of a voice data 20 being sent across a network 10. For example, the data 20 can be media output from the Internet such as a VoIP transmission, a person's voice being transmitted across a wireless phone network, or similar communications data. The data 20 includes audible ranges 20a, 20c, and 20e where there is discernable audio information and silent ranges 20b and 20d where there is an absence of discernable audio information);
and controlling a jitter buffer size by selecting one of a plurality of jitter buffer control modes in response to both the network jitter dynamics data and the conversational interactivity data (¶029-¶0067; buffer is adjusted by controlling and selecting between half-duplex or full-duplex scaling based on data 20 and network 10).
Tseng does not expressly teach “controlling a jitter buffer size” in the limitation. However, this limitation is suggested in view of Tseng teachings because switching to different modes with respect to the buffer suggest changing buffer’s size. 
Shaffer teaches “controlling a jitter buffer size” (Fig. 3-5 & ¶0019-¶0025; adjust the size of the jitter buffer 156 in accordance with a duplex mode of the voice communication).
The art are analogues art because Tseng teaches that the buffer is adjusted between half and full duplex. See ¶0029-¶0067. Similarly, Shaffer teaches adjusting jitter buffer to half or full duplex. Furthermore, Shaffer goes into details of teachings that once the jitter buffer is adjusted, the buffer size is also adjusted. See ¶0019-¶0025. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Shaffer into the system to Tseng in order to adjust the size or mode of the jitter buffer  on-the-fly or in real time (e.g., instantaneously, or at least relatively quickly when a transition between modes occurs) by loading a new set of associated parameters 158. ¶0021. Thus, a first set of parameters may be associated with half-duplex mode and a second set of parameters may be associated with full-duplex mode. Id. Accordingly, a selected set of parameters in not merely fine-tuned for operation of the jitter buffer but a different set of parameters may be loaded. Id. Thus, it is to be understood that the adjustment may be discontinuous, in other words, not a gradual adjustment. Id. Thus, the jitter buffer does not adapt in steps or increments equal to a frame-size of a voice encoding (e.g., 10 ms), but adapts discontinuously corresponding to duplex mode shifts that result in changes of more than one frame-size at a time. Id. It is however to be appreciated that, in addition to changing parameters when going from half-duplex mode to full-duplex mode, parameters in a particular mode of operation may be adjusted or fine-tuned. Id. Accordingly, the first set of parameters may be adjusted or fine-tuned when operating in the half-duplex mode and the second set of parameters may be fine-tuned when operating in the full-duplex mode. Id. 

Regarding Claim 2, Tseng in view of Shaffer teaches the method of claim 1, Tseng further teaches wherein analyzing the audio data frames to determine the network jitter dynamics data involves determining at least one of packet delay variation (PDV) or inter-arrival time (IAT) variation based, at least in part, on actual packet arrival times, wherein determining PDV involves comparing expected packet arrival times with the actual packet arrival times (¶0006-¶0009 & ¶0051-¶0052; determining packet delay variation).

Regarding Claim 5, Tseng in view of Shaffer teaches the method of claim 1, Tseng further teaches wherein analyzing the audio data frames to determine the conversational interactivity data involves one or more of determining single-talk times during which only a single conversational participant is speaking, determining double-talk times during which two or more conversational participants are speaking, and determining mutual silent times during which no conversational participant is speaking (¶0006-¶0009 & ¶0051-¶0052; single user talk and silent times. Also see Shaffer in ¶005 & ¶0038; short silence periods).

Regarding Claim 6, Tseng in view of Shaffer teaches the method of claim 1, Shaffer further teaches wherein controlling the jitter buffer size involves setting the jitter buffer to a relatively smaller size when the single conversational participant is talking and setting the jitter buffer to a relatively larger size when the single conversational participant is not talking (¶0021-¶0028, ¶0037-¶0039 & Fig. 4-5; adaptable buffer size).

Regarding Claim 7, Tseng in view of Shaffer teaches the method of claim 1, Shaffer further teaches wherein controlling the jitter buffer size involves setting a jitter buffer to a relatively larger size when the network jitter dynamics data indicates more than a threshold amount of network jitter (¶0021-¶0028, ¶0037-¶0039 & Fig. 4-5; adaptable buffer size).

Regarding Claim 8, Tseng in view of Shaffer teaches the method of claim 1, Shaffer teaches wherein controlling the jitter buffer size involves setting a jitter buffer for the single conversational participant to a relatively larger size when the network jitter dynamics data indicates more than a threshold amount of network jitter or when the conversational interactivity data indicates less than a threshold amount of conversational participation by the single conversational participant (¶0021-¶0028, ¶0037-¶0039 & Fig. 4-5; adaptable buffer size).

Regarding Claim 9, Tseng in view of Shaffer teaches the method of claim 1, Shaffer teaches wherein controlling the jitter buffer size involves setting a jitter buffer to a relatively smaller size when the network jitter dynamics data indicates less than a threshold amount of network jitter or when the conversational interactivity data indicates at least a threshold amount of conversational interactivity (¶0021-¶0028, ¶0037-¶0039 & Fig. 4-5; adaptable buffer size).

Regarding Claim 10, Tseng in view of Shaffer teaches the method of claim 1, Shaffer teaches wherein controlling the jitter buffer size involves setting a jitter buffer for the single conversational participant to a relatively smaller size when the network jitter dynamics data indicates less than a threshold amount of network jitter or when the conversational interactivity data indicates at least a threshold amount of conversational participation by the single conversational participant (¶0021-¶0028, ¶0037-¶0039 & Fig. 4-5; adaptable buffer size).

Regarding Claim 11, Tseng in view of Shaffer teaches the method of claim 1, Tseng further teaches wherein controlling the jitter buffer size involves setting a jitter buffer size according to one of at least three jitter buffer control modes (abstract; size of jitter buffer is adjusted according to different modes).

Claims 17-18 are substantially similar to claim 1, thus the same rationale applies.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tseng in view of Shaffer and further in view of Lundsgaard US 2011/0310750 A1.

Regarding Claim 12, Tseng in view of Shaffer teaches the method of claim 11, but do not expressly teach wherein the jitter buffer control modes include a peak mode, a low-loss mode and a normal mode and each jitter buffer control mode corresponds to a jitter buffer size and a range of jitter buffer sizes.
Lundsgaard teaches in ¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side “conversational interactivity data.” Also see ¶0018-¶0019 & Fig. 1; both the other party (e.g. AP) and US 100 can have periods where their transceivers 116 and 110 are not transmitting, i.e. silent voice.  In addition, the US 100 could purposely be muted, which of course keeps the transmitter from transmitting outgoing voice packets.  The present invention provides different operations depending on whether the other party transmitting voice and/or the US are generating voice packets, as will be detailed below). 
Lundsgaard further teaches the method of claim 11, wherein the jitter buffer control modes include a peak mode, a low-loss mode and a normal mode and each jitter buffer control mode corresponds to a jitter buffer size and a range of jitter buffer sizes (¶0023-¶0025; U-APSD mode or saving mode. Also see ¶0029; jitter buffer reaches some fraction and the size is set accordingly. Furthermore, Fig. 2 & ¶0034 illustrate different modes that the UE uses).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Lundsgaard into the system of Tseng in view of Shaffer in order to manage jitter buffer (abstract). Utilizing such teachings enable the system to improve power saving in a wireless communication device including defining a jitter buffer threshold for the wireless communication (abstract). 

Regarding Claim 13, Tseng in view of Shaffer teaches the method of claim 11, but do not expressly teach wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating at least a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity.
Lundsgaard teaches wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating at least a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity (Ludsgaard in Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device. Also see Shaffer above).

Regarding Claim 14, Tseng in view of Shaffer teaches the method of claim 11, but do not expressly teach wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating at least a threshold amount of network jitter and conversational interactivity data indicating less than a threshold amount of conversational interactivity.
Lundsgaard teaches wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating at least a threshold amount of network jitter and conversational interactivity data indicating less than a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device. Also see Shaffer above).

Regarding Claim 15, Tseng in view of Shaffer teaches the method of claim 11, but do not expressly teach wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity.
Lundsgaard teaches wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device. Also see Shaffer above).

Regarding Claim 16, Tseng in view of Shaffer teaches the method of claim 11, but do not expressly teach wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating less than a threshold amount of conversational interactivity.
Lundsgaard teaches wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating less than a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device. Also see Shaffer above).

	 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tseng-Shaffer in view of Shiva et al. (hereinafter Shiva) US 2014/0072000 A1.

Regarding Claim 3, Tseng-Shaffer teaches the method of claim 1, but does not expressly teach wherein analyzing the audio data frames involves determining percentile ranges of packet delay times and wherein determining the network jitter dynamics data involves determining an inter-percentile range of packet delay corresponding to a difference between a first packet delay time of a first percentile range and a second packet delay time of a second percentile range.

Shiva teaches wherein analyzing the audio data frames involves determining percentile ranges of packet delay times and wherein determining the network jitter dynamics data involves determining an inter-percentile range of packet delay corresponding to a difference between a first packet delay time of a first percentile range and a second packet delay time of a second percentile range (Fig. 3, 6, Fig. 9 & ¶0012, ¶0080 & ¶0083).
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to incorporate the teachings of Shiva into the system of Tseng-Shaffer in order to modify buffer size during playback adaption to improve audio quality and maintain low delay of a receive chain based on the estimation of jitter bugger target (abstract).

Regarding Claim 4, Tseng-Shaffer teaches the method of claim 1, but does not expressly teach wherein analyzing the audio data frames involves determining a range of packet delay times according to order statistics of packet delay variation, the range of packet delay times including shortest packet delay times, median packet delay times and longest packet delay times, and wherein determining the network jitter dynamics data involves determining a difference between one of the largest packet delay times and one of the median packet delay times. 
Shiva teaches wherein analyzing the audio data frames involves determining a range of packet delay times according to order statistics of packet delay variation, the range of packet delay times including shortest packet delay times, median packet delay times and longest packet delay times, and wherein determining the network jitter dynamics data involves determining a difference between one of the largest packet delay times and one of the median packet delay times (¶0050 & ¶0083. Also see Fig. 6 & ¶0010-¶0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455